Exhibit 10.25

HYPOTHECATION AGREEMENT

September 4, 2007

 

TO: Southwest Bank of St. Louis (“Bank”)

12452 Olive Street Road

Creve Coeur, Missouri 63141

FOR VALUE RECEIVED, and in consideration of Bank extending and making available
to BioDelivery Sciences International, Inc. (the “Borrower”), that certain loan
as evidenced by a Promissory Note dated September 4, 2007, in the original
principal amount of Three Million and no/100 Dollars ($3,000,000.00) (the
“Note”), which Note is guaranteed by that certain Continuing Contract of
Guaranty, dated as of September 4, 2007, by Francis E. O’Donnell, Jr., and The
Francis E. O’Donnell, Jr. Irrevocable Trust Number 1 dated May 25, 1990
(collectively the “Guarantors”), the undersigned, Hopkins Capital Group, LLC, a
Virginia limited liability company (“Pledgor”), hereby consents and agrees to,
and does hereby, assign, pledge and deliver to the Bank Two Million
(2,000,000) shares of the capital stock of Accentia Pharmaceuticals, Inc. held
in that certain account number 676-38344, Smith Barney Reserved Client Financial
Management Account with CitiGroup Global Mkts Inc. (the “Account”), which is
subject to that certain control account agreement, a copy of which is attached
hereto as Exhibit A (the “Control Agreement”) (the “Stock”), and all dividends
(except for cash dividends in respect of federal and state income taxes
permitted by the Agreement with no refund to Bank by any shareholder) and other
property from time to time received, receivable, or otherwise distributed in
respect of or in exchange for any or all of such Stock (collectively, the
Collateral”), and that a security interest therein is hereby granted to the
Bank, to secure the payment, performance and observance of all indebtedness,
obligations and liabilities of any kind of Guarantors to the Bank now existing
or hereafter arising under the Guaranty, due or not, and whether liquidated or
unliquidated (all of the foregoing, as from time to time renewed, amended,
modified or extended, being herein referred to as the “Obligations”).

The undersigned hereby requests that the security interest in the Stock be
accepted by you for the purposes above stated, subject to and upon the terms of
this Hypothecation Agreement and any and all notes, pledge and security
agreements, and other agreements heretofore or hereafter executed, or delivered
by the Guarantors to you in connection with the Obligations.

The undersigned agrees that, without notice or further assent, before, at or
after the maturity of the Obligations, expressed or declared, (1) the liability
of the Guarantors upon the Obligations may, from time to time, in whole or in
part, be renewed, extended, modified, compromised or released by the Bank, as it
may deem advisable, and (2) the Bank may, from time to time, in its discretion,
exchange, modify, release or surrender, in whole or in part, with or to the
Guarantors, or its successors, or the undersigned or its representatives, or any
other appropriate party, as the case may be (a) the Collateral or any
substitutes or additions thereto, or (b) the surplus net proceeds derived from
the sale or sales of the Collateral pursuant to the terms



--------------------------------------------------------------------------------

of any such note, pledge and security agreement or other agreement, or (c) any
other collateral for the Obligations.

The undersigned hereby waives any and all notice of acceptance of this
Hypothecation Agreement, or of the creation, accrual or maturity (whether by
declaration or otherwise) of any and all of the Obligations, or of your reliance
upon this Hypothecation Agreement.

You shall use reasonable care in the custody and preservation of the Collateral
while in your possession.

Provided that no such document shall require personal liability beyond the
Stock, the undersigned will at any time at your request sign financing
statements, trust receipts, security agreements or other agreements necessary to
perfect your security interest in the Collateral, and upon any failure to do so,
you are authorized, as agent of the undersigned, to sign any such instrument.
The undersigned agrees to pay (or cause the Guarantors to pay) all filing fees.

In addition to all other rights and remedies, you shall have the remedies of a
secured party under the Missouri Uniform Commercial Code. You will give the
undersigned notice, as provided below, of the time and place of any public sale
of any of the Collateral or of the time after which any private sale or any
other intended disposition thereof is to be made by sending notice, as provided
below, at least ten (10) days before the time of the sale or disposition, which
provisions for notice you and the undersigned hereby agree are reasonable.

You may apply the net proceeds of any sale or other disposition of the
Collateral (after deducting all costs and expenses of every kind incurred
therein or incidental to the holding, preparing for sale, selling, leasing or
the like of the Collateral or in any way relating to your rights hereunder,
including reasonable attorneys’ fees and legal expenses) to the payment, in
whole or in part, in such order as you may elect, of the Obligations, whether
due or not due, absolute or contingent, and only after so applying such net
proceeds and after the payment by you of any other amounts required by and
existing or future provisions of law need you account for the surplus, if any,
to the Borrower or the undersigned.

This agreement shall be governed by laws of the State of Missouri and may be
modified or amended only by an instrument in writing executed by you and the
undersigned. No modification or amendment hereto shall affect your rights with
respect to Collateral then pledged to you or the Obligations then existing
except as expressly stated by such modification or amendment. Any provision
hereof which may prove unenforceable under any law shall not affect the validity
of any other provision hereof.

PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY (WHICH BANK ALSO WAIVES) IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OBLIGATIONS OF PLEDGOR HEREUNDER OR BANK’S CONDUCT IN
RESPECT OF THE FOREGOING.

IT IS EXPRESSLY UNDERSTOOD, AND BY YOUR ACCEPTANCE OF THE STOCK YOU IRREVOCABLY
AGREE AND ACKNOWLEDGE, THAT THE

 

2



--------------------------------------------------------------------------------

UNDERSIGNED HAS NO PERSONAL LIABILITY FOR ANY OF THE OBLIGATIONS. NO OTHER
DOCUMENT NOW OR HEREAFTER EXECUTED IN CONNECTION WITH THE AGREEMENT OR ANY
FUTURE AGREEMENT BETWEEN GUARANTORS AND THE BANK SHALL IMPOSE ANY PERSONAL
LIABILITY ON THE UNDERSIGNED UNLESS AN AMENDMENT TO THIS HYPOTHECATION AGREEMENT
IN WHICH THE UNDERSIGNED SPECIFICALLY AGREES TO SUCH LIABILITY IS SIGNED BY THE
UNDERSIGNED.

 

Very truly yours, HOPKINS CAPITAL GROUP, LLC By:  

/s/ Francis E. O’Donnell, Jr.

Name:   Francis E. O’Donnell, Jr.

Notice Address:   865 Longboat Club Road   Longboat Key, FL 34228

 

3